Exhibit SECOND AMENDMENT TO CREDIT AGREEMENT This Second Amendment to Credit Agreement (this “Second Amendment”) is entered into as of the 22nd day of October, 2009 (the “Effective Date”), by and among QUICKSILVER GAS SERVICES LP, a Delaware limited partnership (“Borrower”), BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, “Administrative Agent”) and the Lenders party hereto (“Lenders”). W I T N E S S E T H: WHEREAS, Borrower, Administrative Agent and Lenders are parties to that certain Credit
